Citation Nr: 0611645	
Decision Date: 04/24/06    Archive Date: 05/02/06	

DOCKET NO.  03-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, on a direct basis, or as secondary to a 
service-connected disability or disabilities.  

2.  Entitlement to service connection for sexual/erectile 
dysfunction, on a direct basis, or as secondary to a service-
connected disability or disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to 
March 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In a rating decision of March 2005, the RO granted service 
connection for right and left knee chondromalacia, bilateral 
ingrown great toenails, and the residuals of fracture of the 
right fifth metacarpal.  Accordingly, those issues, which 
were formerly on appeal, are no longer before the Board.  

The Board further notes that, in correspondence of June 2002, 
and once again during the course of his Substantive Appeal in 
February 2003, the veteran withdrew from consideration the 
issue of service connection for a chronic skin problem.  
Accordingly, the sole issues remaining before the Board are 
those listed on the title page of this decision.  

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for sexual/erectile 
dysfunction is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


FINDING OF FACT

Gastroesophageal reflux disease is shown to have been present 
during the veteran's period of active military service.  




CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the favorable decision on the issue being 
decided, and remand of the other issue, no further discussion 
of VCAA compliance is necessary.

Factual Background

A review of the record discloses that service connection is 
currently in effect for, among other things, postoperative 
degenerative disc disease of the lumbosacral spine, evaluated 
as 60 percent disabling; the residuals of carpal tunnel 
release of the left wrist, evaluated as 10 percent disabling; 
right and left knee chondromalacia, each evaluated as 
10 percent disabling; and the residuals of fracture of the 
right fifth metacarpal, evaluated as noncompensably 
disabling.  

A service clinical record dated in October 1985 reveals that 
the veteran was seen at that time for a complaint of low back 
discomfort radiating into his lower chest.  Noted at the time 
was that the veteran's low back pain was being treated with 
medication, including Motrin.  The veteran additionally 
complained of epigastric discomfort with dyspepsia which 
usually occurred in the early morning, waking him from sleep.  
Physical examination revealed some pain with pressure over 
the veteran's epigastrium.  The pertinent diagnosis noted was 
history and symptoms consistent with reflux.  

In an entry of July 1992, the veteran was heard to complain 
of occasional gastric burning.  

In an entry of September 1995, the veteran gave a history of 
belching and chronic heartburn.  

At the time of a service medical examination in July 1997, 
the veteran gave a history of frequent indigestion following 
meals.  Noted at the time was that the veteran was not taking 
medications other than Motrin.  On physical examination, the 
veteran's abdomen and viscera were within normal limits.  The 
pertinent diagnosis noted was gastroesophageal reflux 
disease.  

At the time of a service separation examination in 
January 1998, the veteran gave a history of indigestion and a 
burning sensation at the level of his sternum.  Noted at the 
time was that milk helped the veteran's problem, which 
occurred from three to four times per week.  When questioned, 
the veteran stated that he had taken no over-the-counter 
medication or H2 blockers for his problem.  Reportedly, the 
veteran had previously received a prescription for H2 
blockers for indigestion, which he had failed to fill.  
Recommended at the time of separation was that the veteran 
continue taking Pepcid for his gastrointestinal problems.  
Also noted was that the veteran was to continue taking Motrin 
at the dosage of 800 milligrams for back pain.  However, it 
was additionally recommended that the veteran inquire of his 
neurosurgeon as to whether his low back problem was "still 
nonsurgical," and, if so, request that his medication be 
changed.  

In a service medical facility treatment record of 
February 1998, it was noted that the veteran used Pepcid for 
his reflux disease process.  

In an entry of April 1998, it was noted that the veteran had 
experienced problems with low back pain for five to eight 
years.  Reportedly, the veteran had been treated with a 
heating pad, activity modifications, and nonsteroidal 
anti-inflammatory medication with good success.  However, 
Motrin apparently resulted in gastric upset.  

In a service medical facility Sedation Preassessment and 
Monitoring Form dated in February 2003, it was once again 
noted that the veteran took Pepcid and Tums for reflux 
disease.  

In December 2004, a VA medical examination was accomplished.  
At the time of examination, the veteran complained of 
"indigestion" with possible esophageal reflux.  When 
questioned, the veteran stated that he was currently taking a 
number of medications, among them Zantac.  Regarding his 
gastrointestinal complaints, the veteran stated that he 
"might have gastroesophageal reflux."  Reportedly, the 
veteran awakened at night choking, with acid and burning in 
his throat, following which he found it necessary to gargle.  
According to the veteran, he took Tums and Zantac.  When 
further questioned, the veteran stated that his regurgitation 
almost always occurred in the evening, at the rate of three 
to four nights per week.  Currently, he had yet to undergo 
any investigation to determine if he did, in fact, have 
gastroesophageal reflux.  However, he was scheduled for an 
upper gastrointestinal series to make that determination.  
The veteran denied any history of strictures, upper 
gastrointestinal bleeding, Barrett's esophagitis, difficulty 
swallowing, or black-colored stools.  Rather, his functional 
impairment was confined to the aforementioned problem with 
awakening at night with regurgitation of food.  Noted at the 
time of examination was that the veteran should seek further 
investigation for his problem, while elevating the head of 
his bed to see if this would control his symptoms.  On 
physical examination, the veteran's abdomen was soft, and 
bowel sounds were present.  The pertinent diagnosis noted was 
gastroesophageal reflux.  

Pertinent evidence of record is to the effect that the 
veteran failed to report for his scheduled VA upper 
gastrointestinal series.  

Analysis

The veteran in this case seeks service connection for 
gastroesophageal reflux disease.  In pertinent part, it is 
argued that the veteran's reflux disease had its origin 
during his period of active military service.  In the 
alternative, it is argued that the veteran's gastroesophageal 
reflux disease is proximately due to, the result of, or 
aggravated by medication for his service-connected low back 
disability.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the present case, it is clear that, on a number of 
occasions in service, the veteran complained of chronic 
heartburn and/or indigestion, as well as occasional gastric 
burning.  Significantly, following a service medical 
examination in July 1997, during the course of which the 
veteran complained of frequent indigestion following meals, 
he received a diagnosis of gastroesophageal reflux disease.  
Moreover, as recently as December 2004, the veteran 
complained of continuing upper gastrointestinal 
symptomatology.  Once again, the diagnosis rendered was 
gastroesophageal reflux disease.  

The Board acknowledges that, at the time of the 
aforementioned VA medical examination in December 2004, the 
veteran failed to report for his scheduled upper 
gastrointestinal series.  Nonetheless, based on a review of 
the veteran's entire record, the Board is of the opinion that 
the evidence is sufficient to conclude that the veteran 
currently suffers from gastroesophageal reflux disease which 
had its origin during his period of active military service.  
Accordingly, service connection for that disability is in 
order.  


ORDER

Service connection for gastroesophageal reflux disease is 
granted.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for sexual/erectile dysfunction, claimed 
to have had its origin during the veteran's period of active 
military service.  In the alternative, it is argued that the 
veteran's erectile dysfunction is proximately due to, the 
result of, or aggravated by medication for his service-
connected disabilities.  

In that regard, the Board notes that, at the time of his 
service separation examination in January 1998, the veteran 
complained of an inability to get or sometimes maintain an 
erection as the result of pain from his (service-connected) 
low back disability.  Moreover, as recently as 2003, during 
the course of treatment for his low back disorder, the 
veteran once again complained of erectile dysfunction, in 
conjunction with some urinary frequency and urgency.  

The Board notes that the veteran has yet to undergo a VA 
urological examination in order to determine the nature and 
etiology of his claimed erectile dysfunction.  Such an 
examination is necessary prior to a final adjudication of the 
veteran's current claim.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2004, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded a 
VA examination by a specialist in the 
field of urology in order to more 
accurately determine the exact nature and 
etiology of his claimed erectile 
dysfunction.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination. 

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining urologist should 
specifically comment as to whether the 
veteran currently suffers from chronic 
erectile dysfunction, and, if so, whether 
that disorder as likely as not had its 
origin during the veteran's period of 
active military service.  Should it be 
determined that the veteran does, in 
fact, suffer from erectile dysfunction, 
but that the disability did not have its 
origin during his period of active 
military service, an additional opinion 
is requested as to whether the veteran's 
erectile dysfunction is proximately due 
to, the result of, or aggravated by 
(permanently worsened beyond the normal 
progression of the condition) a service-
connected disability or disabilities, 
including medication therefor.  If 
aggravation is shown, the degree to which 
the erectile dysfunction is aggravated 
should be stated. All such information 
and opinions when obtained, should be 
made a part of the veteran's claims 
folder.  

3.  The RO should then review the 
veteran's claim for service connection 
for sexual/erectile dysfunction.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case in August 2005.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


